DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/25/2022 has been entered. Claims 1-2, 12, and 14-17 have been amended. Claim 11 has been cancelled and claim 21 is a new addition. Claims 1-10 and 12-21 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shida (US 2005/0241738 A1 – of record), in view of Obana (JP 2013-119282 A), and further in view of Ito (US 2007/0012389 A1 – of record), in view of Nakamura et al. (US 2015/0020937 A1 – of record), in view of Kujime et al. (US 2018/0079261 A1), in view of Suganuma et al. (JP 2012020621 A).
Claim Interpretation: The limitation “a tread portion having a designated mounting direction to a vehicle, the tread portion comprising a first tread edge and a second tread edge to be located outwardly and inwardly of a vehicle, respectively, when being mounted to the vehicle” is considered intended use as the limitation does not provide structure which would delineate a tire inside from a tire outside.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Regarding claims 1, 17, Shida discloses a tire with a tread portion 11 to include: 
[AltContent: arrow][AltContent: textbox (First shoulder land portion)][AltContent: textbox (Second shoulder land portion)][AltContent: arrow]
    PNG
    media_image1.png
    520
    804
    media_image1.png
    Greyscale


The tread portion having an outer side M of a vehicle when the tire is mounted on the vehicle and tread edges TE1 and TE2 which denote a first tread edge and second tread edge disposed outwardly of the tire’s center line CL, see [0004] and FIG. 1 – (corresponds to a designated mounting direction to a vehicle, the tread portion comprising a first tread edge and a second tread edge to be located outwardly and inwardly of a vehicle, respectively, when being mounted to the vehicle). Three main grooves 2 which continuously extend in a circumferential direction of the tire between the tread edges to delimit four land portions 3 – (corresponds to two or more main grooves extending continuously in a tire circumferential direction between the first tread edge and the second tread edge, and two or more land portions divided by the main grooves). A first shoulder main groove 2 disposed between the first tread edge TE1 and a tire equator CL, a second shoulder main groove 2 disposed between the second tread edge TE2 and the tire equator CL, and a crown main groove 2 disposed between the first shoulder main groove and the second shoulder main groove. The land portions include a first middle land portion defined between the first shoulder main groove and the crown main groove; a second middle land portion defined between the second shoulder main groove and the crown main groove; a first shoulder land portion 3 defined between the first shoulder main groove 2 and the first tread edge TE1, and a second shoulder land portion 3 defined between the second shoulder main groove 2 and the second tread edge TE2.
While, Shida discloses the tread pattern is suitable for using lateral grooves, see [0045]; it does not provide any details of use prompting one to look to the art for exemplary configurations thereof.
Obana discloses it is conventional to advantageously influence drainage and noise performance of a tire by providing a tread pattern which includes the use of a plurality of curved shaped lug grooves 32a, 32b, 32c formed on middle land portions 42, see [0039] – [0040], figure below. 

    PNG
    media_image2.png
    388
    696
    media_image2.png
    Greyscale

Construed as providing the first/ second middle land portions with two or more first/ second middle lateral grooves which completely traverse the first/ second middle land portions in a tire axial direction; and having the claimed first/second convex portion shape and orientation; and in a plan view of the tread portion, each of the first middle lateral grooves and the second middle lateral grooves is a curved groove which comprises a first convex portion located on a first side with respect to a groove-reference-straight-line that connects both ends of a groove centerline thereof and a second convex portion located on a second side with respect to the groove-reference-straight-line of the curved groove; and the groove-reference-straight-line of each first middle lateral groove is inclined in a first direction with respect to the tire axial direction, and the groove-reference-straight-line of each second middle lateral groove is inclined in a second direction which is opposite to the first direction with respect to the tire axial direction).
Ito discloses it is conventional to optimize the rigidity distribution of tread elements/blocks by providing a pneumatic tire tread portion with a plurality of circumferential grooves 6 and lateral grooves 7 extending from the circumferential grooves so as to form blocks which are circumferentially divided by the lateral grooves.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


 And where each of the lateral grooves is provided with a tie-bar 12 rising from the groove bottom to a certain height within the depth of the lateral groove so as to connect the opposite groove walls with each other, wherein the tie-bars in the lateral grooves extend along the respective lateral grooves towards the adjacent circumferential grooves but terminate before the circumferential grooves so as to provide certain distances therebetween, see [0006] - [0009], figure above.
Nakamura discloses in general a pneumatic tire at a time of cornering, a ground contact pressure of the pneumatic tire is higher at the vehicle outer side than at the vehicle inner side. Therefore, to improve cornering characteristics, an increase in tread stiffness at a tire mounting outer side is called for. Meanwhile, it is also necessary to consider drainage characteristics during running on wet road surfaces … And where a “raised portion” is used to increase the stiffness of a land portion while maintaining a desired drainage property, see [0002], [0015], figure below.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Kujime discloses having sipes disposed smoothly across a circumferential groove is beneficial for allowing land regions to deform in the same mode to exert superior steering stability, see [0104].
Suganuma discloses a tread pattern having a shoulder land portion 300A – (construed as a second shoulder land portion). 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The shoulder land portion having disposed thereon thin grooves 320 – (construed as a plurality of non-traversing narrow grooves) where each thin groove extends from a circumferential groove 30A – (construed as a second shoulder main groove) and terminates within the land portion. Additionally, the thin grooves are arranged to be continuous with sipes 210 which disposed on outer land portion 200A – (construed as having the non-traversing narrow grooves arranged so as to be continuous to respective middle lateral grooves smoothly through a shoulder main groove).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the lateral grooves of Shida, in the claimed shape and orientation as taught by Obana, and have raised portions disposed within the lateral grooves in the claimed orientation as taught by Ito, and have the raised portions of the lateral grooves be formed on the tire outer side of the tread pattern, when mounted on the vehicle middle, where the outer side has a longer length than the raised portions of the lateral grooves that are formed on the tire inner side of the tread pattern, as reasonably suggested by Nakamura; and have the claimed non-traversing narrow grooves/middle lateral grooves orientation as reasonably suggested by Kujime and Suganuma in order to provide the tire with each of the aforementioned advantages.
Regarding claim 2, modified Shida discloses the claimed invention except for the first/second middle lateral grooves raised portion length difference of 1.05 – 1.25. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the raised portions in the claimed manner, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, see MPEP 2144.04. One would have been motivated to scale the size of the raised portions of the first middle lateral grooves to be 5% to 25% longer than the second middle lateral groove raised portions to have the outer portions of the tread pattern be stiffer for increased cornering power while maintain the drainage property of the lateral groove as reasonably suggested by modified Shida, see discussion of Nakamura.
Regarding claim 3, modified Shida discloses the height of the tie bars are at least 20% and at most 85% of the of the depth of the deepest circumferential groove, see Ito [0068] - [0069] – (corresponds to the claimed depth range of 0.10 – 0.60 time a depth of the crown main grooves). Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claims 4-10, 12-13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shida (US 2005/0241738 A1 – of record), in view of Obana (JP 2013-119282 A), and further in view of Ito (US 2007/0012389 A1 – of record), in view of Nakamura et al. (US 2015/0020937 A1 – of record), in view of Kujime et al. (US 2018/0079261 A1), in view of Suganuma et al. (JP 2012020621 A), as applied to claim 1 above, and further in view of at least one of Mathews (US 2008/0066841 A1 – of record), in view of Hitzky (US 5,580,404 – of record), in view of Welbes et al. (US 6,923,232 B1 – of record).
Regarding claim 4 modified Shida does not explicitly disclose the tie bar/raised portion are inclined such that a first outer portion extending from a first end of the tie bar/raised portion and having a smaller angle with respect to the tire axial direction than the angle of the tie bar/raised portion, and a second outer portion extending from a second end of the tie bar/raised portion and having a smaller angle with respect to the tire axial direction than the angle of the tie bar/raised portion, so as to form a curved groove.
Mathews discloses it is conventional to have a tread pattern with improved longevity and ride comfort and to reduced irregular wear, by providing tread blocks separated by lateral grooves with tie bars. Where the tie bars are local radial elevations of the bottom of a groove between tread blocks. And in these places, the groove has a reduced depth, and the two adjacent tread blocks are more rigidly connected to each other than if they were separated by a full-depth groove, see [0002]. Therefore, it is readily seen that first/second middle lateral grooves are provided with raised portions which are inclined at an angle with respect to (wrt) the tire axial direction, to include first/second outer portions extending from first/second ends of the raised portion and having the first/second outer portion angles be smaller wrt the tire axial direction than the raised portion, see Mathews depiction below.

    PNG
    media_image6.png
    442
    690
    media_image6.png
    Greyscale

Hitzky discloses a tread pattern having first/second middle lateral grooves (40 – 42) with raised portions 62 disposed in the centers thereof. And further that angling the grooves at a substantial angle wrt the EP, enables the leading and trailing edges of the blocks to enter and exit the footprint of the tread at different time to thereby minimize the hum caused by distortion of the blocks during movement – (corresponds to the claimed angles and lengths). 
Welbes discloses a tread pattern having elongated “S” shaped lateral grooves 46 with raised portions 48 disposed in the centers thereof. And further discloses such a configuration provides additional traction for the tread and has excellent noise dampening properties. This due to the design where the groove cross-sectional area goes from large too small to large creating a contraction then an expansion of the acoustical sound waves. This dampening being increased by the curvature of the grooves, see Col 6 lines 15-24 – (corresponds to the claimed curvature and S-shape).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the first and second middle lateral grooves to include the raised portions thereof in the claimed manner as taught by at least one of Mathews, Hitzky and/or Welbes to provide the tire with the aforementioned advantages.
Regarding claims 5-10, 12-13, 15-16, as modified Shida substantially discloses the claimed structure and orientation of the first/second lateral grooves to include raised portions disposed within, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tread pattern as claimed. It being considered the claimed orientations and sizing’s provide no novelty over what the prior art teaches/reasonably suggests. Particularly,  for the claimed S-shape, see Obana figure above; and a length in the tire axial direction of the raised portion is greater than those in the tire axial direction of a first outer portion and a second outer portion, see Ito, Mathews or Hitzky; and a length in the tire axial direction of the second outer portion is greater than a length in the tire axial direction of the first outer portion; and in each of the second middle lateral grooves, a length in the tire axial direction of the second outer portion is in a range of from 1.10 to 2. 00 times a length in the tire axial direction of the first outer portion and each of the second middle lateral grooves, the second outer portion is arranged on the second tread edge side with respect to the raised portion, and each first middle lateral groove, a length in the tire axial direction of the first outer portion is same as a length in the tire axial direction of the second outer portion, see Ito, Mathews, Hitzky or Nakamura; and the raised portion of the at least one of the first middle lateral grooves is inclined in a first direction with respect to the tire axial direction, and the raised portion of the at least one of the second middle lateral grooves is inclined in a second direction which is opposite to the first direction with respect to the tire axial direction, and an angle θ1 with respect to the tire axial direction of the raised portion of the at least one of the first middle lateral grooves is smaller than an angle θ2 with respect to the tire axial direction of the raised portion of the at least one of the second middle lateral grooves, see Ito, Mathews, Hitzky or Nakamura; and a length in the tire axial direction of the raised portion of the at least one of the first/second middle lateral grooves is in a range of from 0.30 to 0.80 times a width in the tire axial direction of the first middle land portion, see Ito, Mathews, Hitzky or Nakamura.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shida (US 2005/0241738 A1 – of record), in view of Obana (JP 2013-119282 A), and further in view of Ito (US 2007/0012389 A1 – of record), in view of Nakamura et al. (US 2015/0020937 A1 – of record), in view of Kujime et al. (US 2018/0079261 A1), in view of Suganuma et al. (JP 2012020621 A), as applied to claims 1, 11 above, and further in view of Ishibashi (US 2017/0190220 A1 – of record).
Regarding claim 14, modified Shida does not explicitly disclose the first/second middle lateral grooves have a depth of 0.30 – 0.80 time a depth of the crown main groove.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tread pattern as claimed since:
Ishibashi discloses a tire tread pattern which includes middle transverse grooves 20, the grooves have a depth of 0.50 – 0.83 times a depth of the main groove 4 – (meets the claimed depth of 0.30 – 0.80 times a depth of the crown main groove), this being beneficial for exerting high steering stability while maintaining the drainage function of the middle transverse grooves, see [0053]. 
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shida (US 2005/0241738 A1 – of record), in view of Obana (JP 2013-119282 A), and further in view of Ito (US 2007/0012389 A1 – of record), in view of Nakamura et al. (US 2015/0020937 A1 – of record), in view of Kujime et al. (US 2018/0079261 A1), in view of Suganuma et al. (JP 2012020621 A), as applied to claim 17 above, and further in view of Hitzky (US 5,580,404 – of record).
Regarding claims 18-20, modified Shida does not explicitly disclose each first middle block is a smooth block having a ground contacting face which is not provided with any grooves nor sipes, and each second middle block is provided with at least one second middle sipe extending from the second shoulder main groove and terminating within the second middle block.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tread pattern as claimed since: 
Shida modified with Obana provides middle blocks in the form of a smooth blocks having a ground contacting face which are not provided with any grooves nor sipes, see figures in claim 1 discussion; and further modifying the middle blocks on the other side of the equatorial plane of the tire with Hitzky provides at least one middle sipe extending from the second shoulder main groove and terminating within the second middle block. The middle sipe extending into middle block such that the sipe overlaps with a raised portion of the lateral groove, see Hitzky FIG. 1; and Hitzky further discloses it is known in the art to have the inclination of the walls which are not parallel to the equatorial plane be formed to vary the pitch for tire noise reduction. Thus, it is considered that having a length in the tire circumferential direction of the groove reference straight line of each first middle lateral groove be smaller than a length in the tire circumferential direction of the groove-reference-straight-line of each second middle lateral groove, would predictably vary the pitch for tire noise reduction.
Regarding claim 21, modified Shida discloses
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image7.png
    155
    472
    media_image7.png
    Greyscale

The angle of the groove-reference-straight-line of the second middle lateral groove is larger than that of the first middle lateral groove. Consequently, a length of the distance between axially straight lines drawn on the endpoints of the groove-reference-straight-lines depicts the second middle lateral groove length is larger than that of the first middle lateral groove length – (construed as a length in the tire circumferential direction of the groove-reference-straight-line of each first middle lateral groove is smaller than a length in the tire circumferential direction of the groove-reference-straight-line of each second middle lateral groove). 

    PNG
    media_image1.png
    520
    804
    media_image1.png
    Greyscale

[AltContent: connector]
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

And as Shida discloses the use of a crown main groove and Obana discloses the first middle lateral grooves are arranged so as to be continuous to the respective second middle lateral grooves, Shida as modified by Obana discloses the claimed first middle lateral grooves are arranged so as to be continuous to the respective second middle lateral grooves smoothly through the crown main groove. 
As to a maximum distance of each first middle lateral groove between a groove edge thereof and the groove-reference-straight-line thereof is smaller than a maximum distance of each second middle lateral groove between a groove edge thereof and the groove-reference-straight-line thereof. Shiba discloses the curvature of the lug grooves 32 are differentiated such that 32a, 32b, 32c have differing sized arcs, see figures 2, 6, [0033]. Thus, an inherent characteristic of such grooves is that a distance between the radii of the curvatures and a groove-reference-straight-line drawn on the center points of the groove would form the claimed: maximum distance of each first middle lateral groove between a groove edge thereof and the groove-reference-straight-line thereof is smaller than a maximum distance of each second middle lateral groove between a groove edge thereof and the groove-reference-straight-line thereof.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 12-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749